UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4199



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


KEVIN BRENT PARIAG,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:05-cr-00374-RDB)


Submitted:   May 30, 2007                 Decided:   July 10, 2007


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew C. White, SILVERMAN, THOMPSON & WHITE, L.L.C., Baltimore,
Maryland, for Appellant.      Rod J. Rosenstein, United States
Attorney, Christopher J. Romano, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kevin Brent Pariag pled guilty to possession with intent

to distribute cocaine base in violation of 21 U.S.C. § 841(a)(1)

(2000).    He was sentenced to 188 months of imprisonment, which is

at the bottom of his properly calculated advisory sentencing range

under the federal Sentencing Guidelines.       On appeal, Pariag argues

that the court should have granted a downward departure to mitigate

against the collateral consequences of his deportable alien status

and that his sentence is unreasonable.           For the reasons that

follow, we affirm.

           We find that the district court's sentence, imposed

within the advisory sentencing range and after considering the

factors in 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2006), was

reasonable.   United States v. Johnson, 445 F.3d 339, 341 (4th Cir.

2006) (stating that a sentence within proper advisory Guidelines

range is presumptively reasonable); United States v. Green, 436
F.3d 449, 456 (4th Cir.) (noting a court must calculate the

advisory Guidelines range and then consider whether that range

serves the factors set forth in § 3553(a)), cert. denied, 126 S.

Ct. 2309 (2006). The district court considered Pariag’s mitigation

arguments and provided cogent reasons on the record for rejecting

them.

           Accordingly, we affirm the district court’s judgment. We

dispense    with   oral   argument   because     the   facts and legal


                                - 2 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -